UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7267



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HERBERT COUNCIL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-92-97-MU)


Submitted:   October 24, 2002             Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Council, Appellant Pro Se. Holly Anne Pierson, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert Council appeals the district court’s order denying

relief on his “Motions to Unseal Information and for Disclosure of

Grand Jury Proceedings.” Our review of the record and the district

court’s opinion discloses no reversible error.     Accordingly, we

affirm on the reasoning of the district court.   See United States

v. Council, No. CR-92-97-MU (W.D.N.C. July 12, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2